The defendant, appellant herein, is an employee of the postal service, and his duties called for his collection of mail from the mailboxes and buildings throughout the city of Columbus.
On December 22, 1962, the defendant was charged with the violation of two ordinances of the city of Columbus, that of parking in a "no parking at any time" zone and making a prohibited left turn at the intersection of Parsons Avenue and Town Street. The record indicates that the defendant testified that on that day he drove west on Bryden Road to Parsons Avenue where the street jogs to the right and the extension of Bryden Road is known as Town Street. When he got to the intersection, he turned to the right and parked the mail truck by the mailbox in front of the Bryson Building. He got out of his truck, went into the Bryson Building and collected the mail from that building, and came outside and collected the mail from the mailbox in the front of the building. He stated that he was putting his satchel into the truck when a car pulled in front of the mail truck and the lady driving asked him to take a letter. He stated that at that time the lady told him she was having *Page 124 
some difficulty with her accelerator and asked him if he would fix it. He stated that he got into her car and replaced the accelerator which had come off the post. He testified that the lady was looking in her purse for the letter when a police cruiser pulled up in front of her and a police officer gave both of them tickets for parking in a no-parking zone. After getting the ticket, the defendant pulled out from the curb and proceeded west on Town Street. The officer followed him, pulled him to the curb, and gave him a ticket for a prohibited left turn.
Ordinance 2101.23 of the city of Columbus defines parking as follows:
"Parking means the standing of a vehicle, whether occupied or not, upon a roadway otherwise than temporarily for the purpose of and while actually engaged in loading or unloading, or in obedience to traffic regulations or traffic signs or signals."
We are of the opinion that the ordinance does not interfere with the regular collection of mail by the defendant, and that it was perfectly proper for him to stop his truck at the mailbox in front of the Bryson Building in the no-parking area for the purpose of collecting the mail. However, there was testimony from the police officer that the defendant was observed sitting in the other car. Since the trial judge had the opportunity of hearing the testimony of the witnesses and the record does indicate that the defendant was engaged in activity which could not be classed as loading or unloading, the judgment of the trial court as to the parking in a no-parking area will be sustained.
We do not feel that the situation involved in this case is covered by the ordinance prohibiting a left turn into Town Street for traffic proceeding north on Parsons Avenue, and the conviction for a prohibited left turn will be reversed.
The judgment in case No. 7304 is affirmed and the cause remanded to the Municipal Court of Columbus for further proceedings according to law.
The judgment in case No. 7305 is reversed.
Judgments accordingly.
DUFFEY and TROOP, JJ., concur. *Page 125